Exhibit 10.1

FIRST AMENDMENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT

AND

FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT

Dated as of April 6, 2007

This FIRST AMENDMENT (this “Amendment”) is entered into among HUGHES NETWORK
SYSTEMS, LLC, a Delaware limited liability company (the “Borrower”), and BEAR
STEARNS CORPORATE LENDING INC., as administrative agent (in such capacity, the
“Administrative Agent”).

PRELIMINARY STATEMENTS

1. Reference is made to the Credit Agreement, dated as of April 22, 2005, as
amended and restated as of June 27, 2005 and as further amended and restated as
of April 13, 2006 (as otherwise amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Lenders party thereto, Morgan Stanley Senior Funding, Inc., as syndication agent
(“MSSF”), Bear, Stearns & Co. Inc. and MSSF, as joint lead arrangers and joint
book managers, and the Administrative Agent. Capitalized terms used but not
otherwise defined herein are used with the meanings given in the Credit
Agreement.

2. Reference is made to the First Lien Guarantee and Collateral Agreement, dated
as of April 22, 2005 (as amended, restated, supplemented or otherwise modified
from time to time, the “Guarantee and Collateral Agreement”), among the
Borrower, each Subsidiary of the Borrower identified therein as a party and the
Administrative Agent.

3. The Borrower has requested that the Credit Agreement and the Guarantee and
Collateral Agreement be amended as herein set forth.

4. The Required Lenders are willing to consent to such amendment request on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Amendment to Credit Agreement and Guarantee and Collateral Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:

“Loan Document Obligations” shall have the meaning assigned to such term in the
Security Documents.

“Specified Swap Agreement” shall mean each Swap Agreement entered into by the
Borrower and the Swap Provider. The obligations under the Specified Swap
Agreement shall constitute “Obligations” for purposes of any Security Document.

“Swap Agreement Obligations” shall mean all obligations owing to the applicable
Swap Provider pursuant to the terms of any Specified Swap Agreement.

“Swap Provider” shall mean, with respect to the Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into, was a Lender, an Affiliate of Lender, an Agent or an Affiliate of Agent;
provided that, in the event a counterparty to a Specified Swap Agreement at the
time such Specified Swap Agreement was entered into was a Swap Provider, such
counterparty shall constitute a Swap Provider hereunder and under the Loan
Documents.

(b) Section 9.08 of the Credit Agreement is hereby amended (i) by inserting the
following words at the end of clause (b)(iv) thereof: “or amend or modify any
Loan Document so as to alter the ratable treatment of the Swap Agreement
Obligations and the Loan Document Obligations or the definition of “Specified
Swap Agreement,” “Swap Agreement Obligations,” “Swap Provider” or “Obligations”
(as defined in any Loan Document), in each case in a manner adverse to any Swap
Provider with Swap Agreement Obligations then outstanding without the written
consent of such Swap Provider” and (ii) by inserting the words “and each Swap
Provider with Swap Agreement Obligations then outstanding” following the word
“Lender” at the end of clause (b)(vi) thereof.

(c) Section 7.07 of the Guarantee and Collateral Agreement is hereby amended by
inserting the following sentence at the end of such section: “The Administrative
Agent shall, after the payment in full of all Loan Document Obligations (other
than indemnities and other contingent Obligations not yet due and payable),
exercise, or refrain from exercising, any remedies provided for herein in
accordance with the instructions of the holders of a majority of the aggregate
termination value (exclusive of expenses and similar payments but including any
early termination payments due upon termination) under the Specified Swap
Agreements.”

(d) Section 7.09 of the Guarantee and Collateral Agreement is hereby amended by
inserting the following clause (c) at the end of such section: “(c)
Notwithstanding anything else herein to the contrary, each Swap Provider hereby
agrees to consent to any amendment, restatement, supplement, modification or
replacement of this Agreement to permit each Pledgor to secure any of its
obligations with the Collateral so long as the Swap Obligations are equally and
ratably secured by the Collateral.”

(e) Section 7.15 of the Guarantee and Collateral Agreement is hereby amended by
inserting the following words at the end of clause (a) thereof: “and the net
termination liability under

 

2



--------------------------------------------------------------------------------

or in respect of, and other amounts due and payable under, each Specified Swap
Agreement at such time shall have been paid or secured in the manner provided in
such Specified Swap Agreement or by a collateral arrangement reasonably
satisfactory to the relevant Swap Provider in its sole discretion.”

SECTION 2. Conditions to Effectiveness. The amendments contained in Section 1
shall not be effective unless and until each of the following conditions
precedent is satisfied (the date on which such conditions are satisfied, the
“First Amendment Effective Date”):

(a) the Administrative Agent shall have received counterparts of this Amendment
executed by the Administrative Agent and the Borrower and counterparts of the
Consent appended hereto (the “Consent”) executed by the Subsidiary Loan Parties;

(b) the Administrative Agent shall have received executed counterparts of this
Amendment or a signed authorization to execute this Amendment from the Required
Lenders;

(c) all fees and expenses then due and payable to the Administrative Agent under
the Loan Documents or relating thereto and for which an invoice has been
provided shall have been paid in full in immediately available funds;

(d) each of the representations and warranties set forth in Section 3 below
shall be true and correct in all material respects; and

(e) no Default or Event of Default shall have occurred and be continuing.

SECTION 3. Representations and Warranties. The Borrower represents and warrants
to the Joint Lead Arrangers, Agents and Lenders that:

(a) Authority. The Borrower has the requisite corporate power and authority to
execute and deliver this Amendment and to perform its obligations hereunder and
under the Credit Agreement (as amended hereby) and the Guarantee and Collateral
Agreement (as amended hereby). Each Subsidiary Loan Party has the requisite
power and authority to execute, deliver and perform its obligations under the
Consent and the Loan Documents, as amended hereby. The execution, delivery and
performance by the Borrower of this Amendment and by the Subsidiary Loan Parties
of the Consent and the performance by the Borrower of the Credit Agreement (as
amended hereby) and the Guarantee and Collateral Agreement (as amended hereby)
have been duly approved by all necessary corporate action of the Borrower, and
no other corporate proceedings on the part of the Borrower or any Subsidiary
Loan Party are necessary to consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by the
Borrower and the Consent has been duly executed and delivered by each Subsidiary
Loan Party. When this Amendment becomes effective in accordance with its terms,
this Amendment, the Credit Agreement (as amended hereby) and the Guarantee and
Collateral Agreement (as amended hereby) and the Consent each will be the legal,
valid and binding obligation of such party enforceable against it in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought in proceedings in equity or at law).

 

3



--------------------------------------------------------------------------------

(c) Representations and Warranties. The representations and warranties of the
Borrower in the Credit Agreement and in the Guarantee and Collateral Agreement
(other than any such representations and warranties that, by their terms, are
specifically made as of a date other than the date hereof, in which case, such
representation and warranties were true and correct as of such date) are and
will be true and correct in all material respects on and as of the date of this
Amendment and the First Amendment Effective Date as though made on and as of
each such date.

(d) No Conflicts. Neither the execution and delivery of this Amendment, nor the
execution and delivery of the Consent, nor the consummation of the transactions
contemplated hereby or thereby, nor the performance of and compliance with the
terms and provisions hereof or of the Credit Agreement (as amended hereby), the
Guarantee and Collateral Agreement (as amended hereby) or the other Loan
Documents by the Borrower or any Subsidiary Loan Party will, at the time of such
performance, (i) violate or conflict with any provision of its articles or
certificate of incorporation or bylaws or other organizational or governing
documents, (ii) violate, contravene or materially conflict with any applicable
law or regulation (including, without limitation, Regulation U) or contractual
obligation or agreement of the Borrower or any Subsidiary Loan Party, except for
any violation, contravention or conflict which could not reasonably be expected
to have a Material Adverse Effect or (iii) result in or require the creation of
any Lien (other than those permitted by the Loan Documents) upon or with respect
to its properties. No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the transactions contemplated hereby.

(e) No Default. No event has occurred and is continuing that constitutes a
Default or Event of Default.

SECTION 4. Reference to and Effect on Credit Agreement and Guarantee and
Collateral Agreement.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby. Upon and after the effectiveness of this
Amendment, each reference in the Guarantee and Collateral Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Guarantee and Collateral Agreement, and each reference in the other Loan
Documents to “the Guarantee and Collateral Agreement”, “thereunder”, “thereof”
or words of like import referring to the Guarantee and Collateral Agreement,
shall mean and be a reference to the Guarantee and Collateral Agreement as
amended hereby. This Amendment is a Loan Document.

(b) Except as specifically amended above, the Credit Agreement and the Guarantee
and Collateral Agreement and the other Loan Documents are and shall continue to
be in full force and effect and is hereby in all respects ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Secured Parties under any of the Loan Documents, nor, except as
expressly provided herein, constitute a waiver or

 

4



--------------------------------------------------------------------------------

amendment or other modification of any provision of the Credit Agreement, the
Guarantee and Collateral Agreement or any other Loan Document. Nothing herein
shall be deemed to entitle the Borrower or any other Person to a consent to, or
a waiver, amendment or other modification of, any of the terms contained in any
Loan Document in similar or different circumstances.

(d) The parties acknowledge and agree that (i) this Amendment, the Consent and
any other document executed and delivered in connection herewith do not
constitute a novation or termination of the “Credit Agreement Obligations” (as
defined in the Loan Documents) under the Credit Agreement as in effect prior to
the First Amendment Effective Date, (ii) such “Credit Agreement Obligations” are
in all respects continuing with the terms thereof being modified only to the
extent provided hereby and (iii) the Liens and security interests granted under
the Loan Documents securing such “Credit Agreement Obligations” are in all such
respects continuing in full force and effect and shall continue to secure such
“Credit Agreement Obligations.”

SECTION 5. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

SECTION 6. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 7. Governing Law. This Amendment and the rights and obligations of the
parties under this Amendment shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.

[signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the party hereto has caused this Amendment to be executed by
its respective officers thereunto duly authorized, as of the date first written
above.

 

HUGHES NETWORK SYSTEMS, LLC By:  

/s/ Grant Barber

Name:   Grant Barber Title:   Chief Financial Officer

[signatures continued on the next page]

 

6



--------------------------------------------------------------------------------

BEAR STEARNS CORPORATE LENDING INC.,

as Administrative Agent and as a Lender

By:  

/s/ Victor Bulzacchelli

Name:   Victor Bulzacchelli Title:   Vice President

 

7



--------------------------------------------------------------------------------

CONSENT

Dated as of April 6, 2007

Reference is made to the Credit Agreement, dated as of April 22, 2005, as
amended and restated as of June 27, 2005 and as further amended and restated as
of April 13, 2006 (as otherwise amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Hughes Network
Systems, LLC, a Delaware limited liability company (the “Borrower”), the Lenders
party thereto, Morgan Stanley Senior Funding, Inc., as syndication agent
(“MSSF”), Bear, Stearns & Co. Inc. and MSSF, as joint lead arrangers and joint
book managers, and Bear Stearns Corporate Lending Inc., as administrative agent
(in such capacity the “Administrative Agent”). Capitalized terms used and not
defined herein have the meanings given in the Credit Agreement. The undersigned,
as a Subsidiary Party under the Guarantee and Collateral Agreement and, as
applicable, as parties to the other Security Documents hereby consent and agree
to the foregoing First Amendment and hereby confirm and agree that (i) each of
the Guarantee and Collateral Agreement and the other Security Documents is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that, upon the effectiveness of, and on and
after the date of, said First Amendment, each reference therein to the “Credit
Agreement”, “thereunder”, “thereof” and words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by said First Amendment and (ii) each of the Guarantee and Collateral
Agreement and the other Security Documents and the Collateral described therein
does, and shall continue to, secure the payment and performance of all of the
Obligations as defined in the Guarantee and Collateral Agreement, after giving
effect to said First Amendment.

 

HNS REAL ESTATE, LLC HUGHES NETWORK SYSTEMS INTERNATIONAL     SERVICE COMPANY
HNS-INDIA VSAT, INC. HNS-SHANGHAI, INC. HNS FINANCE CORP. By:  

/s/ Dean Manson

Name:   Dean Manson Title:   Vice President, General Counsel and Secretary

 

8